DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/23/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a mandrel, Claims 1-11 and 18-20, in the reply filed on 06/28/2021 is acknowledged. The traversal is on the ground(s) that: 
“Claims 1- 20 as originally filed could be examined together without imposing an undue burden, because the two inventions have significant overlapping subject matter. Substantially all limitations of the apparatus claims associated with Invention I are also contained in the method claims associated with Invention II.” (pg 6)
Invention ll is directed to a method of manufacturing a mandrel comprising printing structures of the mandrel, but the mandrel in Invention l can be produced by another method such as an injection molding. Thus, the invention requires a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Thus, the requirement is still deemed proper and is therefore made FINAL.

Response to Amendment

The Amendments filed 06/28/2021 responsive to the Restriction requirement filed 06/01/2021 has been entered. Claims 1-11 have been amended. Claims 1-20 are pending in this application.

Claim Objections

Claim 1 is objected to because of the following informalities: Applicant has been advised to replace “a first end” in line 6 with --the first end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “an end of the main body” in line 2. It renders the claim indefinite since it is unclear that it is meant to be whether one end out of the first and second ends or both two ends. In light of specification (“The mandrel may further include a plug at each of a first end and a second end of the main body.”, Pa [0023] and Fig. 4), it has been interpreted as one end out of the first and second ends.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 10, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2016/0339661).

With respect to claim 1, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) comprising:
a plurality of separable segments (“an upper component 72”, “a leading edge component 76”, “A lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]) arranged to form a main body having a first end and a second end (“the mandrel 70 includes a plurality of components arranged to form a shape with an outer mold line generally complementary to an inner mold line of the spar cavity 34.”, Pa [0040]), each separable segment connected to adjacent segments (Fig. 4), wherein the adjacent segments are configured to separate from one another when subjected to a threshold applied force (“sliding the components 72, 76, 84, 92 out individually”, Pa [0052]; one would appreciate that in order to slide the components out, a certain force should be necessarily applied to the components such as a pushing force.), and

Note that the limitation “during a composite curing process” in line 7 is an intended use since the mandrel of Jones is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 3, Jones as applied to claim 1 above further teaches that the main body has an internal tubular cavity (“a space formed between the upper component 72, the leading edge component 76, the lower component 84, and the trailing edge component 92”, Pa [0042]), the first plug having a cap portion (the end portion of the component 104) attached to the first end of the main body, and a support 

With respect to claim 5, Jones as applied to claim 3 above further teaches that the support member has a support portion (the other end portion of the component 104 which is connected to the second end of the mandrel) connected to a distal end of a shaft portion (the middle portion of the component 104), a proximal end of the shaft portion being connected to the cap portion.

With respect to claim 6, Jones as applied to claim 3 above further teaches that the cap portion of the first plug is connected to the segments of the main body by links (“the segments of each component 72, 76, 84, 92, 104 may be selectively coupled to one another with cables embedded within each segment.”, Pa [0044]). Since Jones teaches that to remove the mandrel sliding the components 72, 76, 84, 92 out individually is performed (Pa [0052]), one would appreciate that in order to slide out the components, the embedded cables with which the components are coupled each other should be necessarily broken or cut.
Note that the limitation “printed” in line 3 is considered product–by-process. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Note that the limitation “after a composite curing process” is an intended use since the mandrel of Jones is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 10, Jones as applied to claim 3 above further teaches that 
each of the segments extends from the first end to the second end of the main body (“Each of the components 72, 76, 84, 92, 104 of the mandrel 70 may be formed as a single piece”, Pa [0044]).

With respect to claim 11, Jones as applied to claim 1 above further teaches that adjacent segments of the main body are connected by links (“the segments of each 
Note that the limitation “printed” in line 3 is considered product –by-process. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 18, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) for manufacturing a composite tube (“The spar 30 is manufactured by layering multiple plies of one or more pre-preg materials around a mandrel having a length at least equal to the spar 30.”, Pa [0040]) comprising:
a plurality of segments (“an upper component 72”, “a leading edge component 76”, “A lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]), and
a linkage device (“a plurality of magnets” and “the component “104”) connecting the segments to form a main body having first and second ends (“the segments of each 
wherein the main body has an outer shape corresponding to an inner shape of a composite tube section to be manufactured (“the mandrel 70 includes a plurality of components arranged to form a shape with an outer mold line generally complementary to an inner mold line of the spar cavity 34.”), and the linkage device is configured to maintain the outer shape of the main body (“The center component 104 is configured to retain the upper, lower, leading edge, and trailing edge components 72, 76, 84, 92 in a desired position.”, Pa [0042]; and “the segments of each component 72, 76, 84, 92, 104 may be selectively coupled to one another using a plurality of magnets”, Pa [0044]).

Note that the limitation “during a composite curing process” in line 8 is an intended use since the mandrel of Jones is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Furthermore, note that claims including “additive manufactured” are considered product–by-process claims. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 19, Jones as applied to claim 18 above teaches that the linkage device includes links (“a plurality of magnets”), directly connecting adjacent segments of the main body (“the segments of each component 72, 76, 84, 92, 104 may be selectively coupled to one another using a plurality of magnets”, Pa [0044]). Since Jones teaches that to remove the mandrel sliding the components 72, 76, 84, 92 out individually is performed (Pa [0052]), one would appreciate that in order to slide out each component, the magnets with which the components are coupled each other should necessarily release by applying a certain force such as pushing force.

With respect to claim 20, Jones as applied to claim 18 above teaches that the linkage device includes a plug (“a center component 104”) connected to an end of the main body, indirectly connecting the segments through the plug (Fig. 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661) as applied to claim 1 above, and further in view of Register (US 2017/0100859).

With respect to claim 2, Jones as applied to claim 1 above teaches the first plug (“a center component 104”), and further teaches that the component 104 may include a plurality of segments permanently or removably coupled to form a component 
In the same field of endeavor, mandrel for composite part curing, Register teaches that the mandrel 100 includes a tool segment 106 comprising a plurality of components 110 to create a central opening, and an expander 109 in the central opening and an actuator 111 is provided to move the expander 109 into the central opening causing the plurality of components 110 to expand the housing 104 and to retract the expander 109 from the central opening causing the plurality of components 110 to collapse the housing 104. (Pa [0032]), and further teaches the mandrel 100 including a plurality of tool segments 106 connected to each other such that the actuator 111 moves respective expanders into respective central openings of the plurality of tool segments 106 causing respective plurality of components to expand the housing 104 and to retract the respective expanders from the respective central openings causing the respective plurality of components to collapse the housing 104 (Pa [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones with the teachings of Register so that the one would provide a plurality sets of the components 72, 76, 84, 92 sequentially connected each other, and substitute the expanders 109 and the actuator 111 for the center component 104 in order to move respective expanders into respective central openings for the purpose of respective collapsing the respective set of the components 72, 76, 84, 92. In this modification, the first expander which is connected to the first end would correspond to the first plug and the last expander which is connected to the second end would correspond to the second plug.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661) as applied to claim 3 above.

With respect to claim 7, Jones as applied to claim 3 above further teaches that alternatively, the cap portion of the first plug is connected to the segments of the main body by magnets (“the segments of each component 72, 76, 84, 92, 104 may be selectively coupled to one another using a plurality of magnets”, Pa [0044]) inherently configured to release when the segments are subjected to the threshold applied force, and to reengage for reuse of the mandrel in subsequent composite manufacturing procedures.

With respect to claim 8, Jones as applied to claim 7 above further teaches the use of a protrusion and/or a hole configured to receive the protrusion in order to couple the complementary segments (Pa [0044]), but is silent to one or more pin-to-hole assembly devices in the cap portion of the first plug and the main body for realigning the magnets when the mandrel is reassembled. 
One would have found it obvious to form the protrusion and the hole configurations as well as a plurality of magnets in the cap portion of the first plug (“104”) and the main body in order to correctly couple the cap portion of the first plug (“104”) and the segments of the main body one another. In this modification, the protrusion and the hole configurations would inherently realign the magnets when the mandrel is reassembled.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661) as applied to claim 1 above, and further in view of Engwall et al. (US 2005/0230552).

With respect to claim 9, Jones as applied to claim 1 above is silent to the main body having a non-linear core axis extending from the first end to the second end.
In the same field of endeavor, mandrel for fabricating stringers, Engwall teaches that the mandrel could have any shapes to conform to any shaped stringers and the mandrel may be bent somewhat to fit within and conform with channels defined by a preformed stringer that may not be linear, such as curved or piecewise linear channels (Pa [0026]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones’ mandrel with the teachings of Engwall so that the mandrel is bent in order to use the mandrel to form the stringer having a non-linear channel.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, a primary reason why it is deemed novel and non-obvious is that while the prior art (Jones et al. (US 2016/0339661)) teaches a mandrel (“70”, Pa [0040] and Fig. 4) comprising: a plurality of separable segments (“72”, “76”, “84”, and “92”, Pa [0040] and [0041]) to form a main body, and a first plug (“a center component 104”) having a support member (the middle portion of the component 104), it does not teach or suggest that the support member has an external surface that is separated from an internal surface of the main body by less than 10 thousandths of an inch.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742